ACCEPTED
                                                                                         03-15-00186-CV
                                                                                                 5962290
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     7/7/2015 2:01:10 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          NO. 03-15-00186-CV
          __________________________________________________
                                                          FILED IN
                                                    3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS           AUSTIN, TEXAS
                 THIRD JUDICIAL DISTRICT OF TEXAS7/7/2015 2:01:10 PM
                              AT AUSTIN               JEFFREY D. KYLE
           ________________________________________________Clerk

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                OF THE STATE OF TEXAS; AND
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                         Appellants

                                         v.

              STATEWIDE MATERIALS TRANSPORT, LTD.,
                            Appellee.


                UNOPPOSED, SECOND MOTION FOR
           EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Statewide Materials Transport, Ltd. moves pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure, asking that this Court grant

a 30-day extension of time for filing its Appellee’s Brief from July 16 to August 17,

2015. This Motion is UNOPPOSED by Appellants Glenn Hegar, Comptroller of

Public Accounts of the State of Texas, and Ken Paxton, Attorney General of the

State of Texas.




                                         1
                             I. INTRODUCTION

      1.     Appellants are Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas

(“Appellants”).

      2.     Appellee is Statewide Materials Transport, Ltd. (“Appellee”).

      3.     No rule provides a deadline to file this Motion to Extend. See Tex. R.

App. P. 38.6(d).

                      II. ARGUMENT & AUTHORITIES

      4.     The Court has authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellee’s Brief.      This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

      5.     Appellee’s Brief is currently due on Thursday, July 16, 2015.

      6.     The undersigned counsel for Appellee have had several pending

deadlines and professional obligations in the preceding weeks, which have prevented

them from being able to complete the Brief by July 16, and they have additional

deadlines and obligations in the coming weeks that necessitate the 30-day extension

now sought without opposition. Primarily, Amanda Taylor has another brief due to

this Court on July 20, 2015 (No. 03-14-00713-CV), which has required her full

attention to prepare and has prevented the simultaneous preparation of Appellee’s

Brief in this case.


                                         2
      7.     Appellee therefore requests a 30-day extension of its brief-filing

deadline.

      8.     The requested extension of Appellee’s Brief deadline will not prejudice

any party.

      9.     One extension of time has previously been granted to Appellee

regarding its Brief. Appellee does not intend to seek any further extensions of its

Brief deadline in this matter.

      10.    The $10.00 filing fee has been submitted in connection with this

Motion.




                                         3
                                  III. PRAYER

      For these reasons, Appellee respectfully prays, without any opposition of

Appellants, that this Court grant an extension of time to file Appellee’s Brief from

July 16 to August 17, 2015, which is 30 days from the current deadline.

                               Respectfully submitted,

                               MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                               301 Congress Ave., Suite 1950
                               Austin, Texas 78701
                               Telephone: (512) 542-9898
                               Telecopier: (512) 542-9899

                               By:       /s/ Amanda G. Taylor
                                     Amanda Taylor
                                     ataylor@textaxlaw.com
                                     State Bar No. 24045921
                                     James F. Martens
                                     jmartens@textaxlaw.com
                                     State Bar No. 13050720
                                     Lacy L. Leonard
                                     lleonard@textaxlaw.com
                                     State Bar No. 24040561
                                     Danielle V. Ahlrich
                                     dahlrich@textaxlaw.com
                                     State Bar No. 24059215

                                 ATTORNEYS FOR APPELLEE
                                 STATEWIDE MATERIALS
                                 TRANSPORT, LTD.




                                          4
                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
counsel for Appellee has conferred with counsel for Appellants, Mr. Douglas
Geyser, about the merits of this Motion on July 7, 2015. Mr. Geyser does not
oppose this Motion.

                                     /s/ Amanda G. Taylor
                                     Amanda G. Taylor



                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Unopposed
Second Motion for Extension of Time to File Appellee’s Brief has been
electronically filed and served on all counsel below on July 7, 2015.

      Douglas D. Geyser
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2540
      (512) 474-2697 [fax]
      douglas.geyser@texasattorneygeneral.gov

      Charles Eldred
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-1745
      (512) 477-2348 [fax]
      charles.eldred@texasattorneygeneral.gov


                                     /s/ Amanda G. Taylor
                                     Amanda G. Taylor

                                       5